Citation Nr: 0601409	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  94-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease, to include asbestosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1947 to December 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1993.  After Board remands dated in April 1999 and 
October 2001, the veteran appeared at a hearing held at the 
RO before the undersigned (i.e., Travel Board hearing) in May 
2003.  In October 2003, the case was again remanded for 
additional development.


FINDINGS OF FACT

1.  Inservice asbestos exposure has not been shown.

2.  Significant post-service asbestos exposure has been 
clearly demonstrated, and the medical evidence links the 
veteran's asbestos-related lung disease to this post-service 
exposure.


CONCLUSION OF LAW

Asbestos-related lung disease, to include asbestosis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed asbestosis as a result 
of inservice asbestos exposure.  He points out that although 
not diagnosed until many years after service, asbestos-
related lung disease does not appear until many years after 
the exposure.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Summary of Relevant Evidence

There are no service department records available, except the 
separation qualification record and honorable discharge 
certificate.  According to the separation qualification 
record, the veteran was a "Construction Machine Operator" 
after his training was completed.  He operated a bulldozer in 
the grading of roads and on road construction.  He moved 
boulders, tree stumps, and gravel, and also operated other 
construction machinery, such as angle dozers, road rollers, 
and scrapers. It was noted that he received demolition 
training.  It was also noted that he was "instructed on the 
operations and maintenance of heavy equipment."  Contrary to 
what was elsewhere reported, the notation that he "also made 
minor repairs on the truck and kept it cleaned and serviced" 
did not apply to his service duties; rather, this referred to 
his civilian occupation prior to service.  

In May 1988, the veteran was evaluated at Massachusetts 
General Hospital (MGH) by N. Sprince, M.D.  According to Dr. 
Sprince's report, the veteran was as heavy equipment operator 
from 1947 to 1948, while in the U.S. Army.  He reported no 
known asbestos exposure during that work.  From 1948 to the 
time of the examination (1988), he had been a boilermaker 
working 90 percent in repair work and 10 percent in new 
construction, all in building construction and power houses.  
He had removed asbestos from boilers and ducts and had used 
asbestos blankets to cover himself and work surfaces.  He had 
blown residual asbestos off himself with an air hose after 
removing asbestos blankets.  He also had worked near others 
who were removing or applying asbestos from boilers, pipes, 
and ducts.  From 1948 to 1978, he said he had heavy asbestos 
dust exposure, at times moderate.  He said there had been no 
respiratory protection or exhaust ventilation.  From 1978 to 
the present, he reported no known exposure to asbestos.  He 
reported that he had not worked near removal operations.  He 
reported that there was potential asbestos exposure during 
repair work on old boilers.  

Dr. Sprince commented that crackles heard on chest 
examination, restrictive lung disease shown on pulmonary 
function tests, and pleural plaques and probable irregular 
densities of the left lung base demonstrated on chest X-rays 
were most likely all caused by asbestosis of the lung 
parenchyma.  

The file contains records from Melrose Wakefield Hospital of 
hospitalizations in May 1991 and July 1992.  During the 
earlier hospitalization, it was noted that the veteran 
"works as a boilermaker."  In July 1992, it was noted that 
he had recently retired as a boilermaker, and had had quite a 
bit of asbestos exposure, and had also experienced difficulty 
with respirations.  

In his original claim for service connection for asbestosis 
received January 1993, the veteran said that part of his 
training in heavy equipment operation involved maintenance of 
the equipment.  The equipment was cable-operated, and 
periodically the brakes that operated the cables had to be 
removed and cleaned.  He said the brakes were made of 
asbestos and were cleaned with a wire brush, which he had 
done many times during service.  He said he was now disabled 
due to asbestosis.  He said he had been exposed to asbestos 
after service, but that he believed his first exposure had 
occurred while in service.  On the application form, he said 
he had last worked in February 1992 in "boiler repair."  

At an RO hearing in April 1994, the veteran testified that he 
had to clean the asbestos brakes of the equipment he was 
working on in service anywhere from twice a week to twice a 
day.  He said he also had exposure after service as a 
boilermaker, but believed that the service was responsible 
for between 30 and 40 percent of his exposure.  He said he 
had been forced to retire in 1991, because of his asbestosis.  

The veteran reported his post-service employment history as 
beginning with his first job in December 1948, where he 
worked building oil storage tanks, with no asbestos exposure, 
for five years.  He was then employed doing repair work for 
public utilities, and was exposed to asbestos.  From about 
the mid-1970's until 1990, he worked as superintendent, and 
had no exposure to asbestos during that period.  He stated 
that he did not realize that he had been exposed to asbestos 
while repairing brakes in service, until watching a 
construction show on television many years later.  

In an April 1994 written statement, the veteran said that he 
was claiming that his military exposure to asbestos was for 
25 to 30 percent responsible for his condition  He said that 
after service, he was exposed to asbestos from 1965 to 1976, 
in the course of repair work on boilers.  

Records from Lahey Clinic dated in 1995 show that in March of 
that year, the veteran had a pulmonary evaluation to confirm 
whether he had asbestosis.  As history, it was noted that he 
had been a boilermaker for 43 years.  He had first noted 
shortness of breath in the mid-1980's and had been diagnosed 
with asbestosis in 1988.  He had retired in 1992, at the age 
of 62.  A chest X-ray in May 1994 had been the subject of 
contradictory interpretations, and he sought an opinion as to 
the chest X-ray findings.  Chest X-rays in March 1995 were 
interpreted as showing bilateral pleural thickening 
consistent with previous asbestos exposure, without definite 
evidence of focal interstitial disease.  

In a July 1996 written statement, the veteran said he had 
been exposed to asbestos after service as a boilermaker from 
1954 to 1960, while building and repairing steam generating 
units.  In an August 1997 written statement, the veteran 
detailed his claimed inservice asbestos exposure.  He 
described how the brakes and clutches of the cable-operated 
equipment had to be adjusted and cleaned on a regular basis, 
sometimes as often as every day.  In a March 1999 statement 
he said that it was clear in the record that his duty as a 
heavy equipment operator included the cleaning and brushing 
of the drums and brakes.  

On a VA contract examination performed in July 2001, the 
veteran reported that during service, he worked on brakes on 
heavy machinery.  He said there had been asbestos dust in the 
air, and that no masks had been provided.  He stated that he 
had been employed working on boilers and tanks after service, 
but had no asbestos exposure until the early 1970's in that 
capacity.  He said he had noted the onset of dyspnea in the 
mid-1960's and early 1970's.  The examiner reviewed the 
veteran's medical records, and, after an examination, 
diagnosed lung disease from asbestos exposure.  

The examiner stated that it was his medical opinion that the 
veteran's asbestosis was likely due to his non-service work 
exposure and not his service-related exposure.  The doctor 
noted that while on the current examination, the veteran said 
he had no significant asbestos exposure from 1948 to the 
early 1970's, when evaluated at MGH in 1988, the veteran 
reported a history of moderate to heavy asbestos exposure in 
his post-service employment, and said he had no known 
exposure while in service.  The examiner concluded that it 
was not at least as likely as not that his current asbestos 
disability was due to military service; instead, it was much 
more likely due to post-service employment.  

In a September 2001 statement, the veteran explained that at 
the time of the 1988 examination, the veteran did not know 
that the brakes and clutches he had worked on in service were 
made of asbestos.  

In April 2003, the veteran submitted a statement of his post-
service employment.  He said he had been employed in tank 
work beginning in March 1953.  From 1956 to 1979, he had 
worked new boiler construction.  From 1979 to 1990, he had 
worked in repair, as general foreman.  From 1980 to 1990, he 
was project superintendent in new boiler construction.  He 
said the tank work was all outside, with no asbestos.  The 
new boiler work did not involve asbestos exposure.  

At his Travel Board hearing before the undersigned in May 
2003, the veteran contended that he received, by far, the 
largest amount of exposure to asbestos due to his occupation 
in service, which involved doing a lot of brake work, 
including pads and rims and linings.  He testified that he 
worked in a dusty environment, and that the brakes needed 
extensive work on almost a daily basis.  He said that for 
years he had no idea that he had been exposed to asbestos in 
service.  Although he worked after service as a boilermaker, 
his occupational duties did not involve much exposure to 
asbestos since he worked outside a great deal of time; the 
only exposure would have been when he worked inside, which 
was minimal.  Beginning in the 1980's he experienced lung 
problems, and his lung capacity has continued to 
progressively diminish since then.  He has been told by his 
treating physicians that he has asbestos-related lung 
problems.  The veteran testified that he believes that the 
majority of his damaging asbestos exposure occurred as a 
result of his military occupational duties during service.  

In an asbestos exposure questionnaire dated in March 2004, 
the veteran said that he had been exposed to asbestos in 1947 
and 1948 in the performance of maintenance duties associated 
with his job as a heavy equipment operator.  He had worked as 
a boilermaker after service, but had "no direct contact."  
He had no exposure that he knew of to dust or toxic fumes 
before or after service.  

Analysis

In general, a grant of service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999).    

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI,  7.21.  The manual notes that the 
most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Occupations involving asbestos 
exposure include mining and milling, shipyard and insulation 
work, demolition of old buildings, construction, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
The latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI,  7.21 (January 31, 
1997).

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran's service medical and personnel records are 
unavailable, and, in such cases, the Board has a heightened 
duty to assist and obligation to explain its findings and 
conclusions.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Cuevas v. Principi, 3 Vet.App.  542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  In this case, 
the veteran does not claim to be have been treated for 
asbestos exposure during service, and, as noted above, it is 
well established that there is a lengthy latency period for 
asbestos-related disease.  Moreover, the separation 
qualifications record provides a detailed account of the 
veteran's occupational duties during service.  

The medical evidence shows that the veteran currently has an 
asbestos-related lung disease.  As to the question of whether 
the disease was due to inservice asbestos exposure, however, 
the only evidence of such exposure is the veteran's own 
statements; there is no other corroborating or verifying 
evidence of record.  In this regard, the separation document 
does not support the veteran's history.  Indeed, when the 
description of his accomplishments as "operated," moved" 
and "had some experience in" the equipment is contrasted 
with "was instructed in" the maintenance of such, it weighs 
against the claim.  Likewise, the minor repairs to the truck 
noted referred to his job before service, and, thus, do not 
support his claim.  

In weighing the probative value to be assigned to his 
statements, the numerous reported histories from the veteran 
provided from 1988 to 2004 are, unfortunately, simply too 
inconsistent to be accepted without some corroboration.  The 
veteran has attempted to explain his earlier statements that 
he did not have any military asbestos exposure as due to a 
lack of knowledge, at the time he made them, that he had been 
exposed in service.  Nevertheless, this does not explain the 
even more glaring inconsistencies demonstrated in the various 
reports of post-service exposure.  The numerous discrepancies 
in the veteran's accounts of his asbestos exposure can be 
easily perceived in the above summary, and the Board need not 
belabor them.  It is sufficient to point out that these 
inconsistencies diminish the credibility of the veteran's 
statements as a whole, reducing their probative value.  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Moreover, there is no medical evidence associating the 
veteran's claimed inservice asbestos exposure with the 
currently shown asbestos-related lung disorder.  The VA 
examination in July 2001 attributed the veteran's asbestos-
related lung disease to post-service asbestos exposure, and 
there is no medical evidence that suggests otherwise.  
Neither the Board nor the veteran possesses the necessary 
medical expertise to challenge the results of the medical 
evaluation.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

Thus, there is no evidence in support of the veteran's 
assertion that he was exposed to asbestos during service, and 
his own statements on the matter of asbestos exposure during 
and after service have been inconsistent.  In this regard, 
the Board observes that the veteran is attempting to 
recollect events that occurred many years earlier.  Moreover, 
the medical evidence shows that the veteran has asbestos-
related lung disease, but that it developed as a result of 
post-service exposure.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in April 2003 and February 2004.  
These letters advised the claimant of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   In addition, in the February 2004 letter, he 
was told to submit any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Thus, each of the four content requirements 
of a VCAA notice has been met.  In addition, the veteran was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  In January 2005, he 
was sent a letter informing him of the progress made in 
obtaining identified records.  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In addition, by virtue of the rating decision on appeal, the 
statement of the case, and the supplemental statements of the 
case, he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated in 1993.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2003 and 2004 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claims were readjudicated and an additional SSOC was provided 
to the veteran in September 2005.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied, to the extent possible in light of the absence of 
service medical records.  Service records were requested from 
the National Personnel Records Center (NPRC) on three 
occasions, and on each time, NPRC responded that there were 
no records available, as they had been destroyed in a fire.  
The file contains all medical records identified and/or 
submitted by the veteran.  He has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  In correspondence dated in 
2005, the veteran clearly stated that he cannot provide any 
additional evidence.  He was provided a VA examination in 
2001.  Thus, all available, potentially relevant evidence has 
been obtained, and VA satisfied its duties to inform and 
assist the claimant.  


ORDER

Service connection for asbestos-related lung disease, to 
include asbestosis, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


